             Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 1 of 21




 1                                          The Honorable Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      IN RE                                          NO. 2:21-MC-0007 RSM
11
              APPLICATION OF FORBES MEDIA
                                                     GOVERNMENT’S RESPONSE IN
12            LLC AND THOMAS BREWSTER TO
                                                     OPPOSITION
              UNSEAL COURT RECORDS.
13
14
15       THE UNITED STATES’ RESPONSE IN OPPOSITION TO FORBES’S
              PETITION TO UNSEAL CERTAIN COURT RECORDS
16
17         The United States respectfully submits this response in opposition to the
18 petition by Forbes Media LLC and Thomas Brewster (collectively, “petitioners”) to
19
     unseal certain court records relating to ongoing law enforcement actions. Neither the
20
21 First Amendment nor the common law requires this Court to unseal the records that
22 petitioners seek, and compelling law-enforcement interests demand the continued
23
     sealing of those materials. The Court should deny the petition.
24
                                         BACKGROUND
25
26         On January 25, 2021, petitioners asked this Court to unseal court records
27 docketed at GJ-17-432 and GJ-19-097. Pet. 1. The petition states that these records
28
     Government Response in Opposition                              UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     2:21-MC-0007 RSM                           1
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
                 Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 2 of 21




 1 relate to the United States’ application for two orders under the All Writs Act, 28
 2
     U.S.C. § 1651, “[a]ccording to records unsealed in the Southern District of California
 3
     in February 2020.” Pet 4.1
 4
 5      I.        The All Writs Act

 6           The All Writs Act, 28 U.S.C. § 1651, authorizes federal courts to “issue all writs
 7
     necessary or appropriate in aid of their respective jurisdictions and agreeable to the
 8
 9 usages and principles of law.” 28 U.S.C. § 1651. A federal court may “issue such
10 commands under the All Writs Act as may be necessary or appropriate to effectuate
11
     and prevent the frustration of orders it has previously issued in its exercise of
12
     jurisdiction otherwise obtained.” United States v. New York Tel. Co., 434 U.S. 159,
13
14 172 (1977). But the Act is not a freestanding basis of jurisdiction; it gives courts “the
15 power to implement the orders they issue by compelling persons not parties to the
16
17
18
19
20
             1
               The petition’s description of the Southern District of California records as
     “unsealed” is incomplete. As the United States’ February 16, 2021, motion to dismiss
21   the petition explains, the Southern District of California court records that
22   petitioners have attached to their petition were temporarily unsealed in 2020 as a
     result of a clerical mistake, but they were then resealed and do not currently appear
23   on the docket of the Southern District of California case. To the extent that the
     petition gives rise to the impression that the United States conceded that the
24
     materials from the Southern District of California case should be unsealed or the
25   Southern District of California District Court affirmatively ruled that unsealing was
     no longer warranted, that impression is incorrect. There is no order on the docket
26   (which was attached to the United States’ motion to dismiss) directing that the
27   records should be unsealed, and the United States has consistently maintained that
     the records should be sealed. See ¶ 5, Declaration of Special Agent Jared S. Brown
28   (attached to this response as Exhibit A).
     Government Response in Opposition                                  UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     2:21-MC-0007 RSM                              2
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 3 of 21




 1 action to act.” 14AA Charles Alan Wright et al., Federal Practice and Procedure §
 2
     3691 (4th ed. 2011).
 3
               The Act is “designed to aid the courts in the exercise of their jurisdiction.”
 4
 5 Plum Creek Lumber Co. v. Hutton, 608 F.2d 1283, 1289 (9th Cir. 1979). As relevant
 6 here, the Act “permits the district court, in aid of a valid warrant, to order a third
 7
     party to provide nonburdensome technical assistance to law enforcement officers.”
 8
 9 Id. at 1289.
10       II.      The petition
11
               Petitioners suggest that the records they seek date back to 2016 and that it is
12
     likely “that the underlying arrest warrants, which are now more than a year old, have
13
14 already been executed.” Pet. Mem. 11. Both suggestions are mistaken. As the docket
15 numbers for the AWA materials reflect, the first of these two matters was initiated
16
     in 2017 and the second in 2019. And the records that petitioners seek relate to active
17
18 investigation(s)—All Writs Act orders issued to assist the United States in its efforts
19 to execute sealed federal arrest warrants against foreign nationals located abroad in
20
     connection with sealed indictments in an ongoing criminal investigation or
21
     investigations, as set forth in more detail in the declaration of Special Agent Jared S.
22
23 Brown of the Federal Bureau of Investigation that is attached as Exhibit A to this
24 response.2 The records contain information regarding grand jury investigation(s),
25
26
     2
       As explained in the United States’ February 16th motion to dismiss, the local rules provide that a “non-party seeking
27   access to a sealed document may intervene in a case for the purpose of filing a motion to unseal the document.” Local
     Rules, W.D. Wash. LCR 5(g)(8). Petitioners have not sought to intervene in either of the matters that they have asked
28   this Court to unseal and have instead filed their petition as a new, miscellaneous case. As a consequence, the records
       Government Response in Opposition                                                      UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
       2:21-MC-0007 RSM                                            3
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
               Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 4 of 21




 1 fugitive investigation(s), and law enforcement’s efforts to arrest charged individuals,
 2
     among other things, and disclosing that information would frustrate the
 3
     government’s efforts to apprehend the individuals who have been charged with
 4
 5 federal crimes. Decl. ¶ 9, 11, 13, 15. The charged defendants have used sophisticated
 6 means to conceal their identities and locations, and they reside in places from which
 7
     it would be difficult to obtain extradition. Decl. ¶ 8.
 8
 9            The AWA applications at issue set forth information describing the

10 investigation(s) and identifying individuals who are the subject of arrest warrants.
11
     Decl. ¶ 9, 13. They asked the Court to order Sabre, Inc., a third party, to provide
12
     specific information from its records about the individuals to aid the United States’
13
14 effort to effectuate the warrants. Decl. ¶ 9. The applications also asked the Court to
15 seal the applications and the resulting orders. Decl. ¶ 9.
16
              The Court issued the requested All Writs Act orders. Decl. ¶ 10. Like the
17
18 applications, the orders include information identifying the subjects of arrest
19 warrants. Decl. ¶ 9, 11. The Court sealed the orders and the United States’
20
     applications, and those records remain under seal. Decl. ¶ 10. As of the date of this
21
     filing, the criminal investigation(s) are ongoing, and the materials at issue name
22
23 individuals subject to sealed indictments and active, sealed arrest warrants, among
24 other things. Decl. ¶ 13.
25
26
27   that petitioners seek are not part of the record in this proceeding. As a second consequence, the petition asks this
     Court to review sealing orders entered by a different judge or judges of this Court even though the underlying matters
28   have not been reassigned to it.
       Government Response in Opposition                                                      UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
       2:21-MC-0007 RSM                                           4
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
                Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 5 of 21




 1            The petition asks the Court to unseal (1) All Writs Act orders docketed at GJ-
 2
     17-432 and GJ-19-097; (2) the government’s applications for those orders including
 3
     the applications for sealing and any supporting documents; (3) any other court
 4
 5 records relating to the orders; and (4) the docket in GJ-17-432 and GJ-19-097 and all
 6 docket entries. In support of that request, petitioners claim that the public and the
 7
     press, including petitioners, have “a strong interest” in the unsealing of these court
 8
 9 records (collectively, “the All Writs Act materials”). Pet. 2; see also Pet. Mem. 4-5.
                                                                                         3


10                                                    ARGUMENT
11
              If the Court reaches the merits of the petition, it should deny it. Neither the
12
     First Amendment nor the common law entitles petitioners to access the records they
13
14 seek, and this Court should deny petitioners’ unsealing request because compelling
15 grand jury, law-enforcement, and privacy interests require the continued sealing of
16
     the records.
17
18       I.       The First Amendment does not entitle petitioners to unsealing

19            The First Amendment protects a qualified right of access to several stages of
20
     criminal proceedings. Press-Enterprise Co. v. Superior Court. of Calif. for Riverside
21
     County, 478 U.S. 1, 8 (1986) (Press-Enterprise II); see id. at 9; Globe Newspaper Co. v.
22
23 Superior Court for Norfolk County, 457 U.S. 596, 603-04 (1982) (recognizing “the First
24
25
26
     3
      Petitioners have filed similar petitions in two other district courts. See In re Application of Forbes Media LLC and
27   Thomas Brewster to Unseal Court Records, No. 2:21-mc-52-MRH, Doc. 1 (W.D. Pa.) (filed Jan. 25, 2021); In re
     Application of Forbes Media LLC and Thomas Brewster to Unseal Court Records, No. 3:21-mc-80017-TSH, Doc. 1
28   (N.D. Cal.) (filed Jan. 25, 2021).
      Government Response in Opposition                                                        UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
      2:21-MC-0007 RSM                                             5
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                    (206) 553-7970
              Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 6 of 21




 1 Amendment right of access to criminal trials”); United States v. Doe, 870 F.3d 991,
 2
     996 (9th Cir. 2017).
 3
              When this qualified right attaches to a particular criminal proceeding, the
 4
 5 proceeding may nevertheless be closed to the public if “closure is essential to preserve
 6 higher values and is narrowly tailored to serve that interest.” Press-Enterprise II,
 7
     478 U.S. at 13-14 (quoting Press-Enterprise Co. v. Superior Court of Calif., Riverside
 8
 9 County, 464 U.S. 501, 510 (1984) (Press-Enterprise I)). Here, no First Amendment
10 right of access attaches to the records that petitioners seek, and in any event,
11
     compelling interests require the continued sealing of those materials.
12
            A.      Petitioners have no first amendment right of access to the
13                  records they seek
14
            To determine whether a qualified First Amendment right of access attaches to
15
16 a particular criminal proceeding, courts apply a two-part “experience and logic” test
17 that considers (1) “whether the place and process have historically been open to the
18
     press and general public,” and (2) “whether public access plays a significant positive
19
     role in the functioning of the particular process in question.” Press-Enterprise II, 478
20
21 U.S. at 8-9; Doe, 870 F.3d at 997. Petitioners’ unsealing request fails both prongs of
22 the experience-and-logic test, and petitioners have not claimed otherwise. Petitioners
23
     accordingly have no First Amendment right of access to the All Writs Act materials
24
25 they seek.
26          1.      No history of public access exists for proceedings relating to an All Writs
27
     Act order that requires a third party to assist in the execution of a sealed federal
28
      Government Response in Opposition                                 UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      2:21-MC-0007 RSM                             6
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 7 of 21




 1 arrest warrant. The Supreme Court first recognized a qualified First Amendment
 2
     right of access to certain criminal proceedings in the context of criminal trials, which
 3
     an “unbroken, uncontradicted” line of history showed to have “been open to all who
 4
 5 care to observe.” Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 564, 578
 6 (1980) (plurality). The Court later held that the right applies to jury selection and to
 7
     the transcript of a “preliminary hearing” in a criminal case that “function[ed] much
 8
 9 like a full-scale trial.” Press-Enterprise II, 478 U.S. at 7, see id. at 10-13. And the
10 Ninth Circuit has extended the right to some aspects of guilty-plea proceedings, In re
11
     Copley Press, Inc., 518 F.3d 1022, 1026 (9th Cir. 2008); Oregonian Publ’g Co. v. U.S.
12
     Dist. Court for Dist. of Oregon, 920 F.2d 1462, 1466 (9th Cir. 1990); and in-court
13
14 sentencing proceedings, Doe, 870 F.3d at 997.
15          But other stages of criminal proceedings have no tradition of public access. For
16
     example, “grand jury proceedings have traditionally been closed to the public and the
17
18 accused.” Press-Enterprise II, 478 U.S. at 10; see also Douglas Oil Co. of California
19 v. Petrol Stops Northwest, 441 U.S. 211, 218 n.218 (1979).            In addition, “[t]he
20
     investigation of criminal activity has long involved imparting sensitive information
21
     to judicial officers who have respected the confidentialities involved.” United States
22
23 v. U.S. Dist. Court for Eastern Dist. of Mich., 407 U.S. 297, 320-321 (1972). The Ninth
24 Circuit thus has found “no historical tradition of public access to warrant
25
     proceedings” during an ongoing investigation, even though search-warrant materials
26
27 often become public after the government serves a warrant. Times Mirror Co. v.
28 United States, 873 F.2d 1210, 1213 (9th Cir. 1989); see id. at 1214; see also U.S. Dist.
      Government Response in Opposition                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
      2:21-MC-0007 RSM                           7
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
             Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 8 of 21




 1 Court for Eastern Dist. of Mich., 407 U.S. at 321 (“[A] warrant application involves
 2
     no public or adversary proceedings: it is an ex parte request before a magistrate or
 3
     judge.”); United States v. Business of Custer Battlefield Museum and Store, 658 F.3d
 4
 5 1188, 1194 (9th Cir. 2011) (“In the post-investigation context, warrant materials have
 6 generally been open to the public.”).
 7
           Petitioners urge this Court to consider (Pet. Mem. 7-10) whether the public has
 8
 9 historically had access to court orders, applications for relief, and docket sheets. That
10 is the wrong question. When the Ninth Circuit applies the experience-and-logic test
11
     to the “category of documents” sought by a litigant, it defines the category more
12
     narrowly than that. United States v. Index Newspaper, 766 F.3d 1072, 1084 (9th Cir.
13
14 2014). In Index Newspaper, for example, the Court treated “filings and transcripts
15 relating to motions to quash grand jury subpoenas,” “the closed portions of contempt
16
     proceedings containing discussion of matters occurring before the grand jury,” and
17
18 “motions to hold a grand jury witness in contempt” as separate classes of documents
19 (and concluded that there was no presumptive First Amendment right to access any
20
     of them). Id.
21
           The appropriate categories here are not court orders, applications for relief,
22
23 and dockets, or even AWA matters generally. Instead, this Court should apply the
24 experience-and-logic test to AWA materials concerning and issued in aid of active,
25
     sealed indictments and arrest warrants. As explained, a court may issue an order
26
27 under the All Writs Act only in aid of some other authority. An AWA order in aid of
28 an arrest warrant is thus more closely linked to, and indeed derivate of, the authority
     Government Response in Opposition                               UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     2:21-MC-0007 RSM                           8
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
                Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 9 of 21




 1 to issue an arrest warrant than, for example, the contempt proceedings at issue in
 2
     Index Newspapers were to the grand jury proceedings from which they arose. 766
 3
     F.3d at 1093. Because the All Writs Act materials at issue here concern an order
 4
 5 issued in aid of the authority to issue an arrest warrant, the history of sealing arrest
 6 warrants weigh heavily in favor of sealing the AWA materials here.
 7
              The declaration explains that the AWA materials that petitioners seek relate
 8
 9 to one or more ongoing investigations. Decl. ¶ 8, 9. The Ninth Circuit has repeatedly
10 held that there is no historical tradition of access to search warrant materials during
11
     an ongoing investigation. Because the ex parte All Writs Act proceedings in this case
12
     were in aid of the execution of arrest warrants and indictments that are themselves
13
14 under seal, they should be treated like search warrants materials during an ongoing
15 investigation, that is, as proceedings to which the public has historically not had
16
     access. The government is aware of no court that has recognized a history of public
17
18 access to All Writs Act proceedings in aid of active, sealed arrest warrants like the
19 ones at issue here, and petitioners do not argue otherwise. 4 Indeed, secrecy is
20
     essential and appropriate in these circumstances; the public interest here weighs in
21
     favor of apprehending individuals who violate the laws of the United States and harm
22
23
24
25
     4
       Petitioners’ fail to cite a single example in which a third-party has been allowed to interject themselves into an
26   ongoing fugitive investigation. Nor do petitioners square their purported right of access with the well-established
     protections that are designed to protect the functioning of the grand jury. In essence, petitioners seek not just a front-
27   row seat to law enforcement’s efforts to apprehend fugitives, but also a sneak preview of charges returned by the grand
     jury. Fugitive operations simply could not be conducted safely and effectively with the sort of access sought by
28   petitioners.
       Government Response in Opposition                                                       UNITED STATES ATTORNEY
                                                                                              700 STEWART STREET, SUITE 5220
       2:21-MC-0007 RSM                                            9
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
            Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 10 of 21




 1 its citizens so that they may be prosecuted by way of a public trial, not in revealing
 2
     information that might thwart that effort.
 3
           Instead of identifying support for granting access to on-going fugitive searches,
 4
 5 petitioners focus on the categories of court orders, government applications, and
 6 docket sheets, contending that those types of documents have historically been
 7
     available to the public regardless of the proceedings to which they relate. But the
 8
 9 cases that petitioners cite in support of that proposition do not consider the type of
10 document at issue in isolation, untethered to the treatment of the proceeding in which
11
     the document appears. See, e.g., Index Newspapers, 766 at 1084 (explaining that the
12
     experience-and-logic test is used “to determine whether the First Amendment right
13
14 of access applies to a particular proceeding” and “documents generated as part of” it);
15 In re Copley Press, 518 F.3d 1022, 1027-28 (9th Cir. 2008) (analyzing separately
16
     access to each type of document and hearing transcript, and even to those documents
17
18 at different stages of the same matter). Also, while courts have identified a right of
19 access to docket sheets where the proceedings described in the docket were
20
     themselves generally subject to a right of access, courts have reached the opposite
21
     conclusion in cases involving grand jury matters and other orders authorizing pretrial
22
23 investigative steps. See, e.g., In re Application of the United States for an Order
24 Pursuant to 18 U.S.C. Section 2703(d), 707 F.3d 283, 295 (4th Cir. 2013) (“[W]e have
25
     never held, nor has any other federal court determined, that pre-indictment
26
27 investigative matters such as § 2703(d) orders, pen registers, and wiretaps, which are
28
     Government Response in Opposition                               UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     2:21-MC-0007 RSM                             10
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
             Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 11 of 21




 1 all akin to grand jury investigations, must be publicly docketed.”); In re Sealed Case,
 2
     199 F.3d 522, 525-26 (D.C. Cir. 2000) (same for grand jury ancillary proceedings).
 3
            2.      Considerations of “logic” also weigh against a right of access because
 4
 5 public access would not “play[] a particularly significant positive role in” the
 6 functioning of proceedings to secure third-party assistance in executing arrest
 7
     warrants. Press-Enterprise II, 478 U.S. at 9, 11. In support of their request for
 8
 9 unsealing, petitioners contend that the public and the press have “a strong interest
10 in observing and understanding the consideration and disposition of matters by the
11
     federal courts,” especially when “the action of the Court concerns actions taken by the
12
     executive branch” or “would shed light on the government’s collection of location
13
14 records,” and especially insofar as they may concern location information. Pet. 2; see
15 also Pet. Mem. 4-5. The Supreme Court has recognized, however, that “[a]lthough
16
     many governmental processes best operate under public scrutiny, it takes little
17
18 imagination to recognize that there are some kinds of government operations that
19 would be totally frustrated if conducted openly.” Press-Enterprise II, 478 U.S. at 8-9.
20
     Courts have accordingly found that logic does not favor public access in circumstances
21
     where, as here, disclosure could hinder the government’s ability to investigate and
22
23 prosecute crimes.
24          Instead, the Supreme Court has explained that “the proper functioning of our
25
     grand jury system depends upon the secrecy of grand jury proceedings,” in part
26
27 because allowing public access to such “preindictment proceedings” would lead to “the
28 risk that those about to be indicted would flee, or would try to influence individual
      Government Response in Opposition                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
      2:21-MC-0007 RSM                          11
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
              Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 12 of 21




 1 grand jurors to vote against indictment.” Douglas Oil Co., 441 U.S. at 219. Likewise,
 2
     the proceedings for the issuance of a search warrant are “necessarily ex parte, since
 3
     the subject of the search cannot be tipped off to the application for a warrant lest he
 4
 5 destroy or remove evidence.” Franks v. Delaware, 438 U.S. 154, 169 (1978); see also
 6 Times Mirror Co., 873 F.2d at 1215 (“[I]f the warrant proceeding itself were open to
 7
     the public, there would be an obvious risk that the subject of a search warrant would
 8
 9 learn of its existence and destroy evidence of criminal activity before the warrant
10 could be executed.”).             And even if such a proceeding “remained closed but the
11
     supporting affidavits were made public when the investigation was still ongoing,
12
     persons identified as being under suspicion of criminal activity might destroy
13
14 evidence, coordinate their stories before testifying, or even flee the jurisdiction.”
15 Times Mirror Co., 873 F.2d at 1215; see also Baltimore Sun Co. v. Goetz, 886 F.2d 60,
16
     64 (4th Cir. 1989) (explaining that “the need for sealing affidavits may remain after
17
18 execution and in some instances even after indictment”).
                                                            5


19           Similar considerations have prompted at least one district court to conclude
20
     that the public has no First Amendment right of access to All Writs Act orders that
21
     require a third party to provide assistance “in furtherance of an underlying [search]
22
23 warrant or surveillance order.” In re Granick, 388 F. Supp. 3d at 1129-30. As that
24 court explained, “[a]pplications for [All Writs Act] orders are typically issued during
25
26
     5
       Congress has also acknowledged the need for secrecy in covert stages of an investigation, even when the
27   government’s investigation requires the assistance of a third-party. For example, Congress has authorized the use of
     non-disclosure orders in conjunction with the issuance of pen-trap orders pursuant to 18 U.S.C. § 3123 and wiretap
28   orders pursuant to 18 U.S.C. § 2511.
      Government Response in Opposition                                                    UNITED STATES ATTORNEY
                                                                                          700 STEWART STREET, SUITE 5220
      2:21-MC-0007 RSM                                           12
                                                                                           SEATTLE, WASHINGTON 98101
                                                                                                 (206) 553-7970
            Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 13 of 21




 1 the covert stages of an investigation and contain an explanation of why the order is
 2
     necessary to a criminal investigation.” Id. at 1129. The materials from All Writs Act
 3
     proceedings thus “may discuss confidential informants, cooperating witnesses,
 4
 5 wiretap investigations, grand jury matters, and sensitive law enforcement
 6 techniques.” Id.
 7
           The All Writs Act proceedings at issue here concern a different type of third-
 8
 9 party assistance, i.e., assistance in the execution of a sealed arrest warrant, but
10 releasing these materials would give rise to similar concerns. The All Writs Act
11
     materials contain information that identifies the subjects of sealed arrest warrants
12
     and reveals the existence of a grand jury investigation or investigations, sealed
13
14 indictments, and resulting fugitive investigations.      Denying the petition would

15 preserve the secrecy of the ongoing investigation or investigations (which in turn
16
     would help prevent both destruction of evidence and flight by named individuals or
17
18 their co-conspirators). Maintaining the secrecy of these investigation(s) not only
19 protects the functioning of the grand jury, but also protects the safety of law
20
     enforcement officers involved in any future arrest operation. Denying the petition
21
     would also help protect sources and methods used by the United States as described
22
23 in the attached declaration.
24         To guard against the risk that “criminal defendants not yet in custody may
25
     elude arrest upon learning of their indictment,” United States v. Balsam, 203 F.3d
26
27 72, 81 (1st Cir. 2000), Federal Rule of Criminal Procedure 6(e) authorizes a
28 magistrate judge to order the sealing of an indictment “until the defendant is in
     Government Response in Opposition                              UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     2:21-MC-0007 RSM                          13
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
             Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 14 of 21




 1 custody or has been released pending trial.” Fed. R. Crim. P. 6(e)(4). The same
 2
     concerns justify the sealing of All Writs Act proceedings aimed at effectuating an
 3
     arrest based on charges in an underlying sealed indictment. Conversely, opening the
 4
 5 All Writs Act materials to public view could prompt the targets of the arrest warrants
 6 to flee or take other steps to thwart the execution of the warrants. And to the extent
 7
     that the All Writs Act documents reveal the existence of sealed indictments, their
 8
 9 public release would likely violate Rule 6(e)’s prohibition on the public disclosure of
10 information that reveals the existence of a sealed indictment “except as necessary to
11
     issue or execute a warrant or summons,” Fed. R. Crim. P. 6(e)(4).
12
            Furthermore, once the underlying arrest warrants have been executed, the All
13
14 Writs Act materials will still reveal techniques that the government used to
15 effectuate the arrests and explain a third party’s ability or willingness to provide
16
     certain types of assistance in furtherance of the government’s efforts. Dissemination
17
18 of those materials would enable wrongdoers to take measures to evade future arrests,
19 including by avoiding or even retaliating against the third party who was ordered to
20
     assist the government.               “Openness” here thus would “frustrate criminal
21
     investigations and thereby jeopardize the integrity of the search for truth that is so
22
23 critical to the fair administration of justice.” Times Mirror, 873 F.2d at 1213.
24          Because both experience and logic therefore weigh against a public right of
25
     access to the All Writs Act materials in this case, petitioners have no qualified First
26
27 Amendment right to access those materials.
28
      Government Response in Opposition                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
      2:21-MC-0007 RSM                              14
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
            Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 15 of 21




 1         B.      Compelling interests require the continued sealing of the All
                   Writs Act materials
 2
 3         Even if petitioners had a qualified First Amendment right to access the All
 4 Writs Act materials, the Court should continue to maintain those records under seal
 5
     because “closure is essential to preserve higher values and is narrowly tailored to
 6
 7 serve that interest.” Press-Enterprise II, 478 U.S. at 13-14 (quoting Press-Enterprise
 8 I, 464 U.S. at 510); Doe, 870 F.3d at 998. As explained in the attached declaration,
 9
     the court records at issue here relate to at least one ongoing fugitive investigation.
10
     Decl. ¶ 9, 12. Unsealing the All Writs Act materials could therefore jeopardize the
11
12 government’s ongoing efforts to investigate and prosecute the underlying crimes.
13 Opening that information to the public could prompt the subject(s) of the
14
     investigation(s) or their associates to take steps to evade apprehension and endanger
15
16 law enforcement officers who attempt to arrest them in the future.
17         More generally, “[t]he government has a substantial interest in protecting
18
     sensitive sources and methods of gathering information.” United States v. Smith, 780
19
     F.2d 1102, 1108 (4th Cir. 1985) (en banc). That interest is compelling because
20
21 granting the public access to such sources and methods could give wrongdoers a
22 roadmap for thwarting future efforts to use similar techniques to investigate crimes
23
     and effectuate arrest warrants.
24
25         The strength of the government’s interest in protecting the functioning of the

26 grand jury and law enforcement’s efforts to apprehend fugitives charged with federal
27
     crimes is not diminished by petitioners’ public reporting that Sabre offers the
28
     Government Response in Opposition                               UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     2:21-MC-0007 RSM                           15
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
            Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 16 of 21




 1 government “another tool to watch over travelers across the world.”                        Thomas
 2
     Brewster, The FBI Is Secretly Using A $2 Billion Travel Company As A Global
 3
     Surveillance     Tool,     Forbes   (July   16,   2020   7:10   a.m.),          available            at
 4
 5 https://perma.cc/R96R-AXL9.           Although petitioners have published information

 6 about what the government asked Sabre to provide in one case, petitioners’ article
 7
     otherwise provides only generalized information about Sabre’s potential capacity to
 8
 9 provide “traveler information” to assist the government in criminal investigations
10 and prosecutions. See id. Petitioners’ speculation about how the government might
11
     use “traveler information” from Sabre is wholly divorced from any consideration of
12
     the limits of criminal investigations or the All Writs Act. See id.; Plum Creek Lumber
13
14 Co., 608 F.2d at 1289. And the petition’s discussion of these issues makes no mention
15 of    Sabre’s      public     statement   contradicting    Forbes’s       reporting.              See
16
     https://www.travelweekly.com/Travel-News/Travel-Technology/Sabre-responds-to-
17
18 speculative-Forbes-report.
19         In any event, the All Writs Act materials in this case contain sensitive
20
     information beyond what petitioners have publicly reported, consistent with
21
     petitioners’ report that “more questions” remain about the nature of the assistance
22
23 that Sabre has provided, and is willing to provide, to the government. Id.; see also
24 Decl. ¶ 15, 16.            When unsealing materials would reveal “significantly more
25
     information” implicating compelling government interests, public awareness of some
26
27 details about that matter does not vitiate those interests. Dhiab v. Trump, 852 F.3d
28 1087, 1096 (D.C. Cir. 2017); see also Virginia Dep’t of State Police v. Washington Post,
     Government Response in Opposition                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     2:21-MC-0007 RSM                             16
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 17 of 21




 1 386 F.3d 567 (4th Cir. 2004) (considering “whether the granting of access to the
 2
     contents of an ongoing police investigation file will disclose facts that are otherwise
 3
     unknown to the public”); Index Newspapers LLC, 766 F.3d at 1087-88 (grand jury
 4
 5 witness’s decision to “disclose what he may have learned about the grand jury
 6 investigation” did not eliminate government’s interest in grand jury secrecy).
 7
            In cases addressing the qualified law-enforcement privilege in criminal
 8
 9 prosecutions, courts allow the government to withhold information from criminal
10 defendants about specific law-enforcement techniques when disclosure would
11
     compromise the efficacy of that technique in future criminal investigations, even
12
     though the criminal defendant and the public may know that the government
13
14 employs that practice as a general matter. See, e.g., In re the City of New York, 607
15 F.3d 923, 944 (2d Cir. 2010) (“detailed information about the undercover operations
16
     of the NYPD”); United States v. Green, 670 F.2d 1148, 1155-56 (D.C. Cir. 1981) (“police
17
18 surveillance locations”). If the government’s interest in preserving the efficacy of
19 evidence-gathering techniques in future investigations can be strong enough to keep
20
     that information from a criminal defendant facing loss of liberty, then it surely is
21
     sufficient to shield that information from the public at large, especially given the
22
23 strong public interest in ensuring the effective investigation of crime and the
24 execution of federal arrest warrants. Cf. Doe, 870 F.3d at 1000 (recognizing that the
25
     government interest in cooperator safety is based in part on the need to advance
26
27 “future criminal investigations”).
28
      Government Response in Opposition                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
      2:21-MC-0007 RSM                          17
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
              Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 18 of 21




 1      II.      The common law does not entitle petitioners to unsealing
 2
              The Supreme Court has recognized a qualified “common-law right of access to
 3
     judicial records,” which amounts to “a general right to inspect and copy public records
 4
 5 and documents.” Nixon v. Warner Communications, Inc., 435 U.S. 589, 597 (1978).
 6 “A narrow range of documents is not subject to the right of public access at all because
 7
     the records have ‘traditionally been kept secret for important policy reasons.’”
 8
 9 Kamakana v. City & Cty. Of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting
10 Times Mirror Co., 873 F.2d at 1219). And even for documents that are subject to the
11
     right of public access, the right is not absolute. Nixon, 435 U.S. at 598.
12
              The Ninth Circuit has identified three categories of documents that are not
13
14 subject to the public right of access because they have traditionally been kept secret
15 for important policy reasons: “grand jury transcripts and warrant materials in the
16
     midst of a pre-indictment investigation,” Kamakana, 447 F.3d at 1178 (citing Times
17
18 Mirror, 873 F.2d and 1219), see also In re Special Grand Jury (for Anchorage, Alaska),
19 674 F.2d 778, 781 (9th Cir. 1982), and attorney-client privileged materials, Lambright
20
     v. Ryan, 698 F.3d 808, 820 (9th Cir. 2012). Publicly disclosing the AWA materials
21
     would implicate many of the same concerns as publicly disclosing warrant materials
22
23 in the midst of a pre-indictment investigation, that is, public disclosure would risk
24 undermining an ongoing investigation and frustrating the efforts to arrest
25
     international fugitives. To be sure, the Ninth Circuit has stated that it will “not
26
27 readily add classes of documents to the category” of documents that are not subject
28 to the common law right of access, id. at 1185, and it has also held that “the public
      Government Response in Opposition                               UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
      2:21-MC-0007 RSM                           18
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
             Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 19 of 21




 1 has a qualified common law right of access to warrant materials after an investigation
 2
     has been terminated,” Custer Battlefield, 658 F.3d at 1194. But this Court could
 3
     conclude based on an analogy to the search warrant materials at issue in Custer
 4
 5 Battlefield that AWA materials issued in aid of an active arrest warrant are not
 6 subject to a common law public right of access.
 7
               Even if this court concludes that the AWA materials are subject to the
 8
 9 common light right of public access, it should exercise its discretion to deny access
10 here. The Ninth Circuit has explained that the common law right of access does not
11
     extend to all judicial records; instead, petitioners must make a threshold showing
12
     that “disclosure would serve the ends of justice.” United States v. Schlette, 842 F.2d
13
14 1574, 1581 (9th Cir. 1988). “Every court has supervisory power over its own records
15 and files,” id., and must “weigh[] the interests advanced by the parties in light of the
16
     public interest and the duty of the courts,” Nixon, 435 U.S. at 602; United States v.
17
18 Sleugh, 896 F.3d 1007, 1013 (9th Cir. 2018). The Supreme Court has therefore
19 recognized that “the decision as to access is one best left to the sound discretion of the
20
     trial court, a discretion to be exercised in light of the relevant facts and circumstances
21
     of the particular case.” Nixon, 435 U.S. at 599.
22
23          The United States has a compelling interest in the continued sealing of these

24 materials because continued sealing will help preserve the secrecy of the ongoing
25
     fugitive investigation(s) and what they may reveal about grand jury investigations,
26
27 which in turn will help prevent both the destruction of evidence and flight by the
28 defendants or their co-conspirators, and will help protect the sources and methods
      Government Response in Opposition                                 UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      2:21-MC-0007 RSM                            19
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
               Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 20 of 21




 1 used to apprehend international fugitives. Moreover, the continued sealing will
 2
     protect the safety of law enforcement officers involved in any arrest operation.6
 3
             The common law does not entitle petitioners to unsealing of the All Writs Act
 4
 5 materials here because these compelling government interests outweigh any
 6 presumption of public access. Moreover, petitioners’ stated interest in the materials
 7
     is too general to meet their burden of showing that disclosure would serve the ends
 8
 9 of justice. Times Mirror, 873 F.2d at 1219 and n.13 (where there is there is no history
10 of access, common law right to access only arises when the party seeking access
11
     makes a threshold showing that disclosure would serve the ends of justice). The
12
     continued sealing of the All Writs Act materials is accordingly a proper exercise of
13
14 this Court’s discretion under the common law.
15 //
16
     //
17
18 //
19 //
20
     //
21
22
23
24
     6
       Unsealing redacted AWA materials, an option that petitioners mention only in passing, Pet. Mem. 11, would not
25   adequately protect the government’s interests because redacted versions of the AWA materials would still make it
     possible to make certain inferences about the underlying case(s) that would potentially damage the investigation(s).
26   It would also make it possible to infer non-public information about law enforcement sources and methods. For that
     reason, this is a case in which the United States’ compelling interests in secrecy cannot be accommodated by
27   redactions. Cf. Custer Battlefield, 658 F.3d at 1195 n.5 (noting that “the need to protect an ongoing investigation,”
     the need to preserve the secrecy of grand jury proceedings, and other interests can justify the “withholding of
28   disclosure” of warrant materials “outright”).
       Government Response in Opposition                                                    UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5220
       2:21-MC-0007 RSM                                         20
                                                                                            SEATTLE, WASHINGTON 98101
                                                                                                  (206) 553-7970
            Case 2:21-mc-00007-RSM Document 9 Filed 03/01/21 Page 21 of 21




1                                        CONCLUSION
2          For the reasons set forth above, the government respectfully requests that the
3 Court deny petitioners’ request for unsealing.
4
        Dated March 1, 2021.
5
6
                                                   Respectfully submitted,
7
8
                                                   TESSA M. GORMAN
9                                                  Acting United States Attorney
10
                                                   /s/ Teal Luthy Miller
11                                                 TEAL LUTHY MILLER
12                                                 Assistant United States Attorney
                                                   United States Attorney’s Office
13                                                 700 Stewart Street, Suite 5220
14                                                 Seattle, Washington 98101-1271
                                                   Phone: 206-553-7970
15                                                 E-mail: teal.miller@usdoj.gov
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government Response in Opposition                               UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     2:21-MC-0007 RSM                         21
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
